DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed August 4, 2021 to the office action mailed on February 4, 2021.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9884050 B1) is not persuasive. The rejection is herewith maintained.  The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9895359 B1)  is not persuasive. The rejection is herewith maintained. The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9907788 B1)  is not persuasive. The rejection is herewith maintained. The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 10172841 B1)  is not persuasive. The rejection is herewith maintained. The rejection is discussed below.
Applicant’s arguments over the U.S. Patent No. Osborne et al. (US 9884050 B1, US 9895359 B1, US 9907788 B1, US 10172841 B2, US Applic. No. 16778845, 15712900,  16563435)  is not persuasive. The rejection is herewith maintained. The rejection is discussed below.



The following rejections are made:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Osborne et al. (US 9884050 B1)
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate. Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. meets all elemental steps of the instant claims and the compositions created thereof. Since Osborne et al.’s compositions are prepared by the same steps as the instantly claimed process and further comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Osborne et al.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Osborne et al. (US 9895359 B1),
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Osborne et al. (US 9907788 B1)
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. meets all elemental steps of the instant claims and the compositions created thereof. Since Osborne et al.’s compositions are prepared by the same steps as the instantly claimed process and further comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those .
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Osborne et al. ( US 10172841 B2)
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. meets all elemental steps of the instant claims and the compositions created thereof. Since Osborne et al.’s compositions are prepared by the same steps as the instantly claimed process and further comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Osborne et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. Osborne et al. (US 9884050 B1, US 9895359 B1, US 9907788 B1, US 10172841 B2, US Applic. No. 16778845, 15712900,  16563435).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. meets all elemental steps of the instant claims and the compositions created thereof. Since Osborne et al.’s compositions are prepared by the same steps as the instantly claimed process and further comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Osborne et al.

Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA SOROUSH/Primary Examiner, Art Unit 1627